Action by the plaintiff wife to recover damages for injuries received by her while a passenger on defendant transit corporation’s trolley car, which partly fell into an excavation made by defendant Rodgers & Hagerty, Inc., and by her husband, who sues for expenses and loss of services. Judgment in favor of plaintiffs and against defendant transit corporation, dismissing the complaint as against defendant Rodgers & Hagerty, Inc. The only question raised by the transit corporation, which concedes liability, is as to the amount of the verdicts. Plaintiffs also appeal from that part of the judgment which dismisses the complaint as against defendant Rodgers & Hagerty, Inc., but the matter is not pressed. On appeal by Brooklyn and Queens Transit Corporation, judgment in favor of plaintiff wife reversed on the facts and a new trial granted, costs to said appellant to abide the event, unless said plaintiff, within ten days after the entry of the order herein and service of a copy thereof upon her attorney, stipulate that the verdict be reduced to $3,000, in which event the judgment, as so modified, is affirmed, without costs. Judgment in favor of plaintiff husband affirmed, with costs against defendant Brooldyn and Queens Transit Corporation. We are of the opinion that the jury assessed the damages of the wife at too high a figure, and the amount should be reduced to $3,000, The appeal of defendant Brooklyn and Queens Transit Corporation as against its codefendant Rodgers & Hagerty, Inc., was dismissed by this court on motion on November 23, 1934. Lazansky, P. J., Young, Carswell and Tompkins, JJ., concur; Hagarty, J., dissents and votes to affirm.